     Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 1 of 11 PAGEID #: 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHELLE SMITH,                            Case No.:

               Plaintiff,                  COMPLAINT AND DEMAND FOR
                                           JURY TRIAL FOR VIOLATIONS OF:
v.
                                              1. Telephone Consumer Protection Act,
JPMORGAN CHASE BANK,                             47 U.S.C. §227
                                              2. West Virginia Consumer Credit and
                                                 Protection Act, W. Va. Code §46A
               Defendant.                     3. Invasion of Privacy- Intrusion Upon
                                                 Seclusion


                   COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Michelle Smith (“Michelle”), by and through her attorneys, alleges the

following against Defendant JPMorgan Chase Bank (“Chase”).

                                    INTRODUCTION

         1.    Count I of Michelle’s Complaint against Chase is based upon the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things, the

TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

prerecorded messages, and delegates rulemaking authority to the Federal Communications

Commission (“FCC”).

         2.    Count II of Michelle’s Complaint against Chase is based upon the West

Virginia Consumer Credit and Protection Act (“WVCCPA”), W. Va. Code §46A. The

WVCCPA prohibits a debt collector from using “unfair or unconscionable means to collect

or attempt to collect any claim.”

                                                          Smith, Michelle v. JPMorgan Chase Bank
                                                                                       Complaint
                                            1/11
 Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 2 of 11 PAGEID #: 2




       3.     Count III of Michelle’s Complaint against Chase is based upon the tort of

Invasion of Privacy - Intrusion upon Seclusion, as derived from §652B of the Restatement

(Second) of Torts. §652B prohibits an intentional intrusion, “physically or otherwise, upon

the solitude or seclusion of another or her private affairs or concerns . . . that would be

highly offensive to a reasonable person.”

                                        PARTIES

       4.     Michelle is a natural person residing in Wetzel County, West Virginia.

       5.     Michelle is a “consumer” as defined by W. Va. Code §46A-2-122(a).

       6.     Chase is a National Association and its principal place of business is located

at 1111 Polaris Parkway, Columbus, OH 43240.

       7.     Chase is a “debt collector” as defined by W. Va. Code §46A-2-122(d).

       8.     Chase is the successor by merger or acquisition of Chase Bank USA, N.A.

       9.     Chase acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                                    JURISDICTION

       10.    Jurisdiction of this court arises under 47 U.S.C. §227, 28 U.S.C. §§1331,

1332, 1367.

       11.    Diversity jurisdiction is established under 28 U.S.C. §1332 as the matter in

controversy exceeds $75,000.00, Michelle is a citizen of West Virginia, and Chase is a

citizen of Ohio.

       12.    Venue is proper pursuant to 28 U.S.C. §1391(b)(1) as Chase resides in this
                                                         Smith, Michelle v. JPMorgan Chase Bank
                                                                                      Complaint
                                            2/11
  Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 3 of 11 PAGEID #: 3




District.

       13.    Chase is “at home” in Ohio; therefore, personal jurisdiction is established.

                              FACTUAL ALLEGATIONS

       14.    The debt(s) underlying this action were obligation(s) or alleged obligation(s)

of a consumer to pay money arising out of a transaction in which the money, property,

insurance or service which is the subject of the transaction is primarily for personal, family

or household purposes.

       15.    In or around February 2019, Chase began calling Michelle on her cellular

telephone from the following phone numbers: (210) 520-6400, (847) 426-8085, (847) 426-

9138, (402) 220-4822, and (407) 771-3476.

       16.    Upon information and belief, these phone numbers are owned, operated or

controlled by Chase and/or its agent(s).

       17.    On or about March 1, 2019, Michelle answered a call from Chase and spoke

with a representative.

       18.    After picking up the call, Michelle heard a series of beeps, clicks or tones,

and an unusually long delay before Chase’s representative began speaking, consistent with

the use of an automatic dialing system.

       19.    In the same call, the Chase representative indicated that Chase was

attempting to collect a debt from Michelle.

       20.    Michelle informed the representative that she was going through a financial

hardship caused by a recent surgery she had undergone, combined with her husband being

laid off, and therefore could not make a payment at the time.
                                                          Smith, Michelle v. JPMorgan Chase Bank
                                                                                       Complaint
                                            3/11
 Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 4 of 11 PAGEID #: 4




       21.    Michelle then instructed Chase’s representative to stop calling her and

instead to communicate with her by mail only.

       22.    Despite Michelle expressly instructing Chase to not call her and informing

Chase that she could not pay at the time, Chase began a harassment campaign by calling

Michelle on her cellular phone relentlessly for over five months, including on the

weekends.

       23.    Between March 5, 2019 and August 28, 2019, Chase called Michelle’s

cellular telephone no less than ONE HUNDRED AND TWENTY-FIVE (125) times

after Michelle revoked consent to be called.

       24.    Chase called Michelle almost every other day, including the weekends.

       25.    Chase called Michelle multiple times in a single day. For example, Chase

called Michelle five (5) times on March 1, 2019.

       26.    Upon information and belief, Chase called and texted, or attempted to call

and text, friends and family of Michelle with the intention that they would communicate to

Michelle that Chase was attempting to collect a debt from her, causing Michelle additional

embarrassment and distress.

       27.    Upon information and belief, Chase called Michelle and delivered

prerecorded or artificial voice messages.

       28.    Upon information and belief, Chase’s automatic dialer failed to return to the

on-hook state within 60 seconds of completion of dialing.

       29.    On July 24, 2019, in response to varying district court opinions the US House

of Representatives passed H.R. 3375 by a vote of 429-3. The House intended to clear up
                                                        Smith, Michelle v. JPMorgan Chase Bank
                                                                                     Complaint
                                            4/11
 Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 5 of 11 PAGEID #: 5




any ambiguity with the TCPA and made it clear that the TCPA covers systems that call

consumers from a stored list. H.R. 3375 further clarified that a consumer may revoke

consent, even consent given in a contract.

          30.   Chase is familiar with the TCPA and WVCCPA.

          31.   Chase’s conduct was not only done willfully but was done with the intention

of causing Michelle such distress, so as to induce her to pay the debt.

          32.   Each and every one of Chase’s telephone calls caused Michelle distraction

and temporary loss of use of her telephone line.

          33.   Chase intrusion upon Michelle’s seclusion was highly offensive to the

reasonable person, oppressive, outrageous, and exceeded reasonable collection efforts.

Chase’s conduct was especially egregious because Chase called relentlessly shortly after

Michelle had explained that she did not have money to repay Chase due to circumstances

outside of her control, and expressly revoked consent to be called. Further, the annoying

and oppressive calls were placed when Chase had actual knowledge that Michelle was

recovering from surgery and dealing with the stress of her husband being laid off.

          34.   As a result of Chase’s conduct, Michelle has sustained actual damages

including but not limited to, stress, anxiety, embarrassment, severe emotional and mental

pain and anguish.

                                         COUNT I

                          Violations of the TCPA, 47 U.S.C. §227

          35.   Michelle incorporates by reference the foregoing paragraphs as fully stated

herein.
                                                         Smith, Michelle v. JPMorgan Chase Bank
                                                                                      Complaint
                                             5/11
 Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 6 of 11 PAGEID #: 6




       36.      Chase violated the TCPA. Chase’s violations include, but are not limited to

the following:

             a. Within four years prior to the filing of this action, on multiple occasions,

                Chase violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii) which states in pertinent

                part, “It shall be unlawful for any person within the United States . . . to make

                any call (other than a call made for emergency purposes or made with the

                prior express consent of the called party) using any automatic telephone

                dialing system or an artificial or prerecorded voice — to any telephone

                number assigned to a . . . cellular telephone service . . . or any service for

                which the called party is charged for the call.”

             b. Within four years prior to the filing of this action, on multiple occasions,

                Chase violated 47 U.S.C. §227(b)(1)(B) which states in pertinent part, “It

                shall be unlawful for any person within the United States . . . to initiate any

                telephone call to any residential telephone line using an artificial or

                prerecorded voice to deliver a message without the prior express consent of

                the called party.”

       37.      As a result of Chase’s violations of 47 U.S.C. §227, Michelle is entitled to

declaratory judgment that Chase’s conduct violated the TCPA, and an award of five

hundred dollars ($500.00) in statutory damages, for each and every violation, pursuant to

§227(b)(3)(B). If the Court finds that Chase knowingly and/or willfully violated the TCPA,

Michelle is entitled to an award of one thousand five hundred dollars ($1,500.00), for each

and every violation pursuant to §227(b)(3)(B), (C).
                                                             Smith, Michelle v. JPMorgan Chase Bank
                                                                                          Complaint
                                              6/11
  Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 7 of 11 PAGEID #: 7




                                             COUNT II

                        Violations of the WVCCPA, W. Va. Code §46A.

          38.      Michelle incorporates by reference the foregoing paragraphs as fully stated

herein.

          39.      Chase violated the WVCCPA. Chase’s violations include, but are not limited

to:

                a. Chase violated W. Va. Code §46A-2-128 by using “unfair or unconscionable

                   means to collect or attempt to collect any claim.”

                b. Chase violated W. Va. Code §46A-2-125 by engaging in conduct to

                   “unreasonably oppress or abuse any person in connection with the collection

                   of or attempt to collect any claim alleged to be due and owing . . .”

                c. Chase violated W. Va. Code §46A-2-125(4) by “[c]alling any person . . . at

                   unusual times or at times known to be inconvenient, with intent to annoy,

                   abuse, oppress or threaten any person at the called number.”

          40.      Specifically, Chase’s willful decision to bombard Michelle with collection

calls to her personal cellular telephone, with full and actual knowledge of Michelle’s health

and financial hardship and the stress caused thereby, was made with the intent of causing

such distress and frustration as to coerce Michelle into making a payment that Chase knew

Michelle could not afford.

          41.      Chase willfully called Michelle multiple times in a single day on multiple

occasions, with full and actual knowledge that such calls were inconvenient, oppressive,

and abusive to Michelle who was dealing with the stress and anxiety inherent in medical
                                                              Smith, Michelle v. JPMorgan Chase Bank
                                                                                           Complaint
                                                7/11
  Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 8 of 11 PAGEID #: 8




recovery and financial hardship.

          42.      As a result of the foregoing violations of the WVCCPA, Michelle is entitled

to actual damages and statutory damages of $1,000.00 for each violation, up to the full

amount of the underlying debt on which Chase was attempting to collect, as well as her

reasonable attorney’s fees and costs. W. Va. Code §§46A-5-101(1), 46A-5-104.

          43.      In addition to the remedies provided above, if the Court finds that Chase’s

violation of the WVCCPA was willful, Michelle is entitled to a cancellation of the

underlying debt on which Chase was attempting to collect, as such debt is unsecured.

§46A-5-105.

                                             COUNT III

                  Violation of Invasion of Privacy — Intrusion Upon Seclusion

          44.      Michelle incorporates by reference the foregoing paragraphs as fully stated

herein.

          45.      Restatement of the Law, Second, Torts, §652B defines intrusion upon

seclusion as, “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another,

or his private affairs or concerns, is subject to liability to the other for invasion of privacy,

if the intrusion would be highly offensive to a reasonable person.”

          46.      Chase violated Michelle’s privacy. Chase’s violations include, but are not

limited to, the following:

                a. Chase intentionally intruded, physically or otherwise, upon Michelle’s

                   solitude and seclusion by engaging in harassing phone calls in an attempt to

                   collect on an alleged debt despite a request(s) for the calls to cease.
                                                               Smith, Michelle v. JPMorgan Chase Bank
                                                                                            Complaint
                                                 8/11
  Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 9 of 11 PAGEID #: 9




             b. The number and frequency of the telephone calls to Michelle by Chase after

                a request for the calls to cease constitute an intrusion on Michelle’s privacy

                and solitude.

             c. Chase’s conduct would be highly offensive to a reasonable person as

                Michelle received calls that often interrupted and occupied her telephone

                line.

             d. The frequency and volume of Chase’s calls were harassing to Michelle.

             e. Chase’s acts, as described above, were done intentionally with the purpose

                of coercing Michelle to pay an alleged debt which Chase had full and actual

                knowledge Michelle could not afford to pay.

             f. Chase’s actions demonstrate a willingness to cause additional suffering to an

                individual whom Chase knew to be recovering from surgery and dealing with

                the anxiety of a loss of income in order to line its own pockets. Such actions

                would be highly offensive to a reasonable person.

       47.      As a result of Chase’s violations of Michelle’s privacy, Chase is liable to

Michelle for actual damages. If the Court finds that Chase’s conduct was egregious,

Michelle may recover punitive damages.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Michelle hereby demands a trial by

jury of all issues triable by jury.

                                  REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Michelle Smith respectfully requests judgment be
                                                           Smith, Michelle v. JPMorgan Chase Bank
                                                                                        Complaint
                                             9/11
Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 10 of 11 PAGEID #: 10




entered against Defendant JPMorgan Chase Bank, N.A. for the following:

      A.     Declaratory judgment that Chase violated the TCPA and WVCCPA;

      B.     Statutory damages of $500.00 for each and every negligent violation of the

             TCPA pursuant to 47 U.S.C. §227(b)(3)(B);

      C.     Statutory damages of $1500.00 for each and every knowing and/or willful

             violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B), (C);

      D.     Actual damages for Chase’s violations of the WVCCPA pursuant to W. Va.

             Code §46A-5-101(1);

      E.     Statutory damages of $1,000.00 for each of Chase’s violations of the

             WVCCPA up to the full amount of the underlying debt, pursuant to W. Va.

             Code §46A-5-101(1);

      F.     Michelle’s reasonable attorney’s fees and costs pursuant to W. Va. Code

             §46A-5-104;

      G.     Cancellation of the underlying debt on which Chase was attempting to collect

             pursuant to W. Va. Code §46A-5-105.

      H.     Actual and punitive damages for Chase’s intrusion upon Michelle’s

             seclusion;

      I.     Awarding Michelle any pre-judgment and post-judgment interest as may be

             allowed under the law; and

      J.     Any other relief that this Honorable Court deems appropriate.




                                                       Smith, Michelle v. JPMorgan Chase Bank
                                                                                    Complaint
                                          10/11
Case: 2:20-cv-03821-EAS-EPD Doc #: 1 Filed: 07/29/20 Page: 11 of 11 PAGEID #: 11




                                             RESPECTFULLY SUBMITTED,

                                             COZMYK LAW OFFICES, LLC

Date: July 29, 2020                          s/ Peter Cozmyk
                                             Peter Cozmyk (Bar #78862)
                                             6100 Oak Tree Blvd., Suite 200
                                             Independence, Ohio 44131
                                             pcozmyk@cozmyklaw.com
                                             T: (877) 570-4440
                                             F: (216) 485-2125
                                             Attorneys for Plaintiff
                                             Michelle Smith




                                                    Smith, Michelle v. JPMorgan Chase Bank
                                                                                 Complaint
                                     11/11
